PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT

                                     
                                     
In Re: BILLY WILLIAMS,
                                               No. 02-196
                           Movant.
                                     
                 On Motion for Authorization to
                  File Successive Application.

                   Argued: February 26, 2003

                     Decided: May 27, 2003

      Before WILKINS, Chief Judge, and WILKINSON and
                   MOTZ, Circuit Judges.



Motion denied by published opinion. Chief Judge Wilkins wrote the
opinion, in which Judge Wilkinson and Judge Motz joined.


                           COUNSEL

ARGUED: Brian Marc Feldman, UNIVERSITY OF VIRGINIA
SCHOOL OF LAW APPELLATE LITIGATION CLINIC, Char-
lottesville, Virginia, for Movant. Steven Andrew Witmer, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Respondent. ON BRIEF: Neal L. Walters, UNI-
VERSITY OF VIRGINIA SCHOOL OF LAW APPELLATE
LITIGATION CLINIC, Charlottesville, Virginia, for Movant. Jerry
W. Kilgore, Attorney General of Virginia, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Respondent.
2                      IN RE: BILLY WILLIAMS
                             OPINION

WILKINS, Chief Judge:

   Billy Williams moves for authorization to file a successive habeas
corpus application pursuant to 28 U.S.C.A. § 2254 (West 1994 &
Supp. 2002). See 28 U.S.C.A. § 2244(b) (West Supp. 2002). We deny
this motion.

                                  I.

   According to his motion for pre-filing authorization (PFA motion),
Williams is presently serving a twenty-five year sentence for second
degree murder and related offenses, for which he was convicted in
1997 in Virginia state court. He alleges that the primary evidence
against him came from two eyewitnesses, Torrey Wright and Richard
Teach. These witnesses testified that they were riding in a vehicle
with Wright’s daughter when Teach saw Williams and called out to
him; Williams then began shooting at the vehicle, injuring Wright and
killing his daughter. Two defense witnesses countered that Williams
was with them in another part of town at the time of the shooting.

   The jury, apparently deeming the prosecution’s evidence more
credible than Williams’ alibi witnesses, found Williams guilty as
charged. After an unsuccessful direct appeal, Williams filed a § 2254
petition in United States District Court. The petition was denied on
November 15, 2001, and this court dismissed Williams’ ensuing
appeal, see Williams v. Angelone, 26 Fed. Appx. 373 (4th Cir.) (per
curiam), cert. denied, 123 S. Ct. 177 (2002).

   While his § 2254 petition was pending in the district court, Wil-
liams encountered Richard Teach at the Richmond City Jail. Teach
allegedly told Williams that his testimony against Williams was per-
jured, that he testified as he did because criminal charges were pend-
ing against him at the time of Williams’ trial, and that those charges
were later dropped. Williams claims that the prosecutor never dis-
closed any of these facts, even after Teach testified that he had no
charges pending against him.
                       IN RE: BILLY WILLIAMS                         3
   Acting on this information, Williams filed a habeas corpus petition
in state court, which was denied. Williams then filed his PFA motion
in this court. Attached to this motion is the § 2254 application that
Williams wishes to file ("Proposed Application"). The Proposed
Application reiterates two claims from Williams’ first § 2254
application—ineffective assistance of counsel and denial of the right
to appeal—and presents the following new claim:

       On June 27, 2001 Petitioner learned through Prosecutor
    witness in this Case (Richard Teach) that his testimony was
    perjury in that he testified he wasn’t charged with any
    crimes, at Petitioner trial, however on June 27, 2001 he
    admitted to Petitioner that Prior to his trial he was charged
    with crimes in order to testify[.]

Proposed Application at 6.

                                 II.

   As modified by the Antiterrorism and Effective Death Penalty Act
of 1996 (AEDPA), § 2244(b) imposes the following limits on review
of successive § 2254 applications:

      (1) A claim presented in a second or successive habeas
    corpus application under section 2254 that was presented in
    a prior application shall be dismissed.

      (2) A claim presented in a second or successive habeas
    corpus application under section 2254 that was not pre-
    sented in a prior application shall be dismissed unless—

       (A) the applicant shows that the claim relies on a new rule
    of constitutional law, made retroactive to cases on collateral
    review by the Supreme Court, that was previously unavail-
    able; or

      (B)(i) the factual predicate for the claim could not have
    been discovered previously through the exercise of due dili-
    gence; and
4                       IN RE: BILLY WILLIAMS
          (ii) the facts underlying the claim, if proven and viewed
    in light of the evidence as a whole, would be sufficient to
    establish by clear and convincing evidence that, but for con-
    stitutional error, no reasonable factfinder would have found
    the applicant guilty of the underlying offense.

In addition, § 2244(b)(3)(A) provides that a successive application
may not be filed in the district court without authorization from the
relevant court of appeals. "The court of appeals may authorize the fil-
ing of a second or successive application only if it determines that the
application makes a prima facie showing that the application satisfies
the requirements of this subsection." 28 U.S.C.A. § 2244(b)(3)(C).
Section 2244(b)(3)(D) requires the court to "grant or deny the authori-
zation to file a second or successive application not later than 30 days
after the filing of the motion."

    Williams contends that his PFA motion must be granted because
it has been pending for more than 30 days. In the alternative, Wil-
liams asserts that his proposed application meets the standard for pre-
filing authorization. We disagree with both of these arguments.

                                  A.

   Williams initially maintains that the 30-day deadline established by
§ 2244(b)(3)(D) may not be extended and that the appropriate remedy
for a violation of this deadline is to grant the PFA motion. This argu-
ment founders on circuit precedent. In In re Vial, 115 F.3d 1192 (4th
Cir. 1997) (en banc), the deadline passed before the court ruled on a
PFA motion, but we indicated that extended consideration was appro-
priate because "the importance of the issue presented justified the
delay." Id. at 1194 n.3. This statement defeats Williams’ claim that
this court may not extend the 30-day deadline.

   The other courts of appeals to consider this question have likewise
concluded that the § 2244(b)(3)(D) deadline is "precatory, not manda-
tory." United States v. Barrett, 178 F.3d 34, 42 n.2 (1st Cir. 1999)
(internal quotation marks omitted); accord Browning v. United States,
241 F.3d 1262, 1263 (10th Cir. 2001) (en banc); Gray-Bey v. United
States, 201 F.3d 866, 867 (7th Cir. 2000); In re Siggers, 132 F.3d 333,
336 (6th Cir. 1997); Galtieri v. United States, 128 F.3d 33, 36-37 (2d
                        IN RE: BILLY WILLIAMS                          5
Cir. 1997). But cf. Gray-Bey, 201 F.3d at 871-75 (Easterbrook, J., dis-
senting) (criticizing decisions—including Vial—that allow courts of
appeals to extend the 30-day deadline). The Sixth Circuit has offered
a particularly persuasive explanation for this position, premised on the
general rule that a "statutory time period is not mandatory unless it
both expressly requires [action] within a particular time period and
specifies a consequence for failure to comply with the provision." Sig-
gers, 132 F.3d at 336 (internal quotation marks omitted); accord Hol-
land v. Pardee Coal Co., 269 F.3d 424, 432 (4th Cir. 2001) (noting,
with citation to Siggers, the "recognized canon of construction which
instructs against treating statutory timing provisions as jurisdictional,
unless such a consequence is clearly indicated"), cert. denied, 123
S. Ct. 986 (2003). The Sixth Circuit concluded that because Congress
prescribed no consequence for noncompliance with § 2244(b)(3)(D),
the provision is merely "hortatory or advisory." Siggers, 132 F.3d at
336.

   Williams asserts that these decisions must be reexamined in light
of Tyler v. Cain, 533 U.S. 656 (2001). In Tyler, the Supreme Court
held that a PFA motion may be granted under § 2244(b)(2)(A) only
if the Supreme Court has held that a particular rule of constitutional
law applies retroactively to cases on collateral review. See id. at 663.
In reaching this holding, the Court relied in part on § 2244(b)(3)(D):

    The court of appeals must make a decision on [a PFA
    motion] within 30 days. . . . It is unlikely that a court of
    appeals could make [the necessary] determination in the
    allotted time if it had to do more than simply rely on
    Supreme Court holdings on retroactivity. The stringent time
    limit thus suggests that the courts of appeals do not have to
    engage in the difficult legal analysis that can be required to
    determine questions of retroactivity in the first instance.

Id. at 664.

   Nothing in Tyler suggests that § 2244(b)(3)(D) is mandatory (let
alone that the remedy for failure to comply with the 30-day deadline
is to grant pre-filing authorization). In Tyler, the Supreme Court fash-
ioned a rule that would enable courts of appeals to comply with
§ 2244(b)(3)(D) in the vast majority of cases. This is not inconsistent,
6                       IN RE: BILLY WILLIAMS
however, with our prior determination that we may exceed the 30-day
limitation in the exceptional cases that cannot be resolved more
quickly. Cf. Galtieri, 128 F.3d at 37 (stating that PFA motions usually
present relatively simple questions but, when they do not, "we do not
think that Congress wanted courts to forgo reasoned adjudication").
Accordingly, we adhere to our determination in Vial that we may con-
sider a PFA motion for longer than 30 days if the importance and
complexity of the issues presented justify such extended consideration.1

                                  B.

   Because § 2244(b)(3)(D) does not compel us to grant Williams’
PFA motion, we must determine whether the motion makes "a prima
facie showing" that Williams can satisfy the requirements of
§ 2244(b). 28 U.S.C.A. § 2244(b)(3)(C). To make this determination,
we will examine each of the claims in the Proposed Application; if
any claim meets the statutory threshold, we will grant the PFA motion
and allow Williams to file the Proposed Application in its entirety.
See United States v. Winestock, No. 02-6304, slip op. at 6-7 (4th Cir.
Apr. 25, 2003).

                                   1.

   At the outset, we consider the meaning of the statutory term "prima
facie showing." Other courts of appeals differ over whether this is an
exacting requirement or a relatively lenient one. Compare, e.g.,
Rodriguez v. Superintendent, 139 F.3d 270, 273 (1st Cir. 1998) (char-
acterizing the prima facie showing as "a high hurdle"), with, e.g., Bell
v. United States, 296 F.3d 127, 128 (2d Cir. 2002) (per curiam) (stat-
ing that § 2244(b)(3)(C) does "not [establish] a particularly high stan-
dard"). Cf. Randal S. Jeffrey, Successive Habeas Corpus Petitions
and Section 2255 Motions After the Antiterrorism and Effective Death
Penalty Act of 1996: Emerging Procedural and Substantive Issues, 84
Marq. L. Rev. 43, 121-23 (2000) (arguing that courts of appeals
should require only a "minimal showing"). Despite these divergent
characterizations, however, every court to decide the question has
    1
   Williams does not argue that, if extended consideration is generally
permissible, it is inappropriate here.
                        IN RE: BILLY WILLIAMS                         7
adopted the definition of "prima facie showing" originally pro-
pounded by the Seventh Circuit:

    By "prima facie showing" we understand . . . simply a suffi-
    cient showing of possible merit to warrant a fuller explora-
    tion by the district court. . . . If in light of the documents
    submitted with the [PFA motion] it appears reasonably
    likely that the [motion] satisfies the stringent requirements
    for the filing of a second or successive petition, we shall
    grant the [motion].

Bennett v. United States, 119 F.3d 468, 469-70 (7th Cir. 1997); see
Bell, 296 F.3d at 128; Reyes-Requena v. United States, 243 F.3d 893,
899 (5th Cir. 2001); Thompson v. Calderon, 151 F.3d 918, 925 (9th
Cir. 1998) (en banc); Rodriguez, 139 F.3d at 273. We join our sister
courts and adopt the Bennett standard.

   One clarification to this standard is in order. The Third Circuit has
expressed doubts about Bennett, in dictum, on the basis that it seems
to require review of the merits during the pre-filing authorization
stage. See In re Turner, 267 F.3d 225, 228 n.2 (3d Cir. 2001). How-
ever, Bennett emphasizes that the § 2244(b) inquiry must be resolved
before the district court may consider the merits of a claim within a
successive application. See Bennett, 119 F.3d at 470. Thus, we infer
that the "showing of possible merit" alluded to in Bennett, id. at 469,
relates to the possibility that the claims in a successive application
will satisfy "the stringent requirements for the filing of a second or
successive petition," id. at 469-70, not the possibility that the claims
will ultimately warrant a decision in favor of the applicant. While this
determination may entail a cursory glance at the merits—for example,
an applicant cannot show that he would not have been convicted "but
for constitutional error" without adequately alleging some constitu-
tional violation—the focus of the inquiry must always remain on the
§ 2244(b)(2) standards.

                                   2.

   We next consider whether Williams has made the requisite show-
ing as to any of his claims. This determination is quite straightforward
with respect to the two claims recycled from Williams’ previous
8                        IN RE: BILLY WILLIAMS
§ 2254 application. These may not form the basis for the grant of pre-
filing authorization because review is barred under § 2244(b)(1). See
Turner v. Artuz, 262 F.3d 118, 123 (2d Cir.) (per curiam), cert.
denied, 534 U.S. 1031 (2001). We therefore must focus on the third
claim, which alleges that Richard Teach perjured himself at Williams’
trial. As this claim plainly does not rely on any new rule of constitu-
tional law, we must decide whether Williams’ allegations satisfy
§ 2244(b)(2)(B).

   Section 2244(b)(2)(B) has three essential components. First, the
claim must rely on a "factual predicate [that] could not have been dis-
covered previously through the exercise of due diligence." 28
U.S.C.A. § 2244(b)(2)(B)(i). Second, the claim must describe consti-
tutional error. See id. § 2244(b)(2)(B)(ii). Third, the newly discovered
facts upon which the claim is based, when viewed in conjunction with
"the evidence as a whole," must "be sufficient to establish by clear
and convincing evidence that, but for constitutional error, no reason-
able factfinder would have found the applicant guilty of the underly-
ing offense." Id.2
    2
    Although § 2244(b)(2)(B)(ii) requires us to consider "the evidence as
a whole," we will rarely have the full trial record before us. Moreover,
even if we had the full record, it would often be difficult to examine that
record within the 30-day review period established by § 2244(b)(3)(D).
In most cases, therefore, we will be constrained to rely on the description
of the trial record provided by the PFA motion. Cf. In re Boshears, 110
F.3d 1538, 1541 & n.1 (11th Cir. 1997) (stating that factual allegations
in the PFA motion should be accepted as true unless "conclusively fore-
close[d]" by the record).
   As we will explain in the text, Williams’ description of the evidence
at his trial leads us to conclude that he is not entitled to relief. We need
not decide here whether we would be willing to consider a new PFA
motion reiterating the current claim and providing additional information
favorable to Williams. Compare Bell v. United States, 296 F.3d 127, 129
(2d Cir. 2002) (per curiam) (denying PFA motion without prejudice in
order to allow prisoner to submit new motion providing more informa-
tion), with Bennett v. United States, 119 F.3d 470, 471-72 (7th Cir. 1997)
(holding that prisoner may not file second PFA motion offering addi-
tional support for claim raised in first PFA motion).
                        IN RE: BILLY WILLIAMS                          9
   The parties disagree about whether Williams has met the first of
these requirements. Respondent asserts that Williams cannot raise any
claims arising from his conversation with Teach because that conver-
sation occurred before Williams’ first § 2254 application was denied.
Williams counters that the factual predicate was discovered after the
previous application was filed and that he could not have exhausted
his new claims in state court and amended his § 2254 petition while
that petition was pending. Because we conclude that Williams’ PFA
motion must be denied for other reasons, we need not resolve this
question. Cf. Evans v. Smith, 220 F.3d 306, 322 (4th Cir. 2000) (sug-
gesting that prisoner who discovers new evidence while § 2254 appli-
cation is pending may later rely on that evidence in PFA motion).

   The next question is whether Williams has alleged constitutional
error. Construing the pro se Proposed Application liberally, see
Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam), we con-
clude that it adequately alleges a claim that the prosecutor suborned
perjury in violation of due process, see Napue v. Illinois, 360 U.S.
264, 269 (1959).

   Finally, we must determine whether Williams has made a prima
facie showing that Teach’s recantation of his trial testimony, viewed
together with the other evidence in the record, establishes by clear and
convincing evidence that but for the alleged subornation of perjury,
no reasonable factfinder would have found Williams guilty of the
charges against him. In resolving this question, we are guided by the
opinion of the Supreme Court in Sawyer v. Whitley, 505 U.S. 333
(1992). In Sawyer, the Court held that a petitioner seeking to present
a defaulted or abusive claim challenging a death sentence may do so
if he makes an initial showing "by clear and convincing evidence that,
but for a constitutional error, no reasonable juror would have found
the petitioner eligible for the death penalty under the applicable state
law." Id. at 336. As the similarities in language indicate,
§ 2244(b)(2)(B)(ii) substantially incorporates the Sawyer test.3
  3
    Congress originally proposed to incorporate a modified version of the
Sawyer standard into a provision governing stays of execution. See H.R.
Rep. No. 104-23, at 4-5, 16 (1995). As enacted, however, the AEDPA
inserted the Sawyer language into § 2244(b) and included a cross-
10                       IN RE: BILLY WILLIAMS
   The petitioner in Sawyer attempted to satisfy the applicable stan-
dard by offering several pieces of new evidence, two of which are rel-
evant here. The first was evidence tending to undermine the
credibility of a key prosecution witness. The Supreme Court stated
that "[t]his sort of latter-day evidence brought forward to impeach a
prosecution witness will seldom, if ever, make a clear and convincing
showing that no reasonable juror would have believed the heart of
[the witness’] account of petitioner’s actions." Id. at 349. The second
piece of evidence was a statement by a child who witnessed the mur-
der of which Sawyer was convicted; although the child claimed that
Sawyer had tried to prevent the killing, the Court concluded that this
evidence was not compelling in light of other evidence demonstrating
that Sawyer willingly participated in the crime. See id. at 349-50, 350
n.19.

   Williams’ new evidence is very similar to the evidence offered in
Sawyer. Evidence of charges pending against Teach could be used for
impeachment, but that alone does not satisfy Williams’ burden. And,
while Teach’s recantation supports Williams’ assertion of innocence,
it does not clearly and convincingly outweigh the unimpeached eye-
witness testimony of Torrey Wright, just as the statement in Sawyer
did not outweigh untainted evidence of Sawyer’s culpability. Because
Williams’ proffer would fail under Sawyer, it likewise fails under
§ 2244(b)(2)(B).

reference to § 2244(b) in the provision relating to stays of execution, see
28 U.S.C.A. § 2262(c) (West Supp. 2002).
   One significant difference between Sawyer and § 2244(b) is that Saw-
yer addresses eligibility for the death penalty while § 2244(b)(2)(B)(ii)
refers to "guilt[ ] of the underlying offense." This is consistent with the
congressional intent to restrict application of the modified Sawyer stan-
dard to "claims impugning the reliability of the petitioner’s conviction
for the underlying offense." H.R. Rep. No. 104-23, at 16; see Wright v.
Angelone, 151 F.3d 151, 164 n.8 (4th Cir. 1998) (discussing cases hold-
ing that court may not grant PFA motion based on evidence of ineligibil-
ity for death penalty). Although Congress did not adopt the Sawyer test
without alterations, Sawyer still assists us in understanding how to apply
§ 2244(b)(2)(B)(ii). Cf. Slack v. McDaniel, 529 U.S. 473, 483 (2000)
(examining Supreme Court decision that was codified, with modifica-
tions, in another AEDPA provision).
                       IN RE: BILLY WILLIAMS                     11
                                III.

  For the foregoing reasons, we deny Williams’ motion to file a suc-
cessive § 2254 application.

                                                 MOTION DENIED